Citation Nr: 9910899	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's case was remanded for further 
development in October 1997.  While in a remand status, the 
veteran's PTSD rating was increased to 30 percent.  The 
requested development having been completed, the case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by more than 
definite symptomatology.

2.  The veteran's PTSD is not manifested by such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's PTSD for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to his PTSD.

The veteran's service medical records (SMRs) reflect that he 
was injured in April 1966 when he was wounded by shrapnel 
lateral to the left eye and left temporal area.  He developed 
an infection of the wound and was hospitalized for 
approximately two weeks.  No head injury was reported.  He 
was then discharged to full duty.  His June 1967 separation 
physical examination noted a scar on the left side of the 
face above the eye.  However, there was no notation of any 
type of head injury or residuals of a head injury.  The 
veteran was found physically qualified to perform the duties 
of his rate/rank at sea or on foreign shore.

Post-service medical records show that the veteran suffered a 
fractured skull and other injuries as a result of an 
automobile accident in December 1980.  At admission his blood 
alcohol content was 272.  A neuropsychiatric consultation of 
the veteran's mental status assessed his condition as an 
acute brain syndrome, or organic brain syndrome, and was not 
what would ordinarily be called a functional psychiatric 
disturbance.  

A review of the record indicates that the veteran applied for 
a nonservice-connected pension in February 1985.  He 
indicated that he was last employed in 1983 and that he left 
his last employer because of his seizure disorder.  In an 
administrative decision dated in November 1985, the RO 
determined that the injuries, that resulted from the 
veteran's December 1980 accident, to include his seizure 
disorder, were the result of willful misconduct.  

The veteran was granted service connection for his PTSD in 
July 1986 and assigned a 10 percent rating.  

VA records, for both outpatient and inpatient treatment for 
the period from January 1981 to September 1995 reflect 
continued treatment for a seizure disorder attributed to his 
1980 head injury.  The records also reflect occasional 
treatment in the mental health clinic for his PTSD and 
several other psychiatric complaints.

The veteran filed a claim in June 1994 for an increase in his 
PTSD disability rating.  He was afforded a VA PTSD 
examination in December 1994.  The veteran said that a work 
situation was difficult for him because of being jumpy, less 
social and being afraid of "screwing up."  He said that 
employers were less interested in even seeing him for 
employment consideration because of his difficulty with PTSD.  
He said that he had been laid off because of his PTSD.  He 
added that his PTSD was becoming worse and that employment 
was becoming more difficult to get.  He was not currently 
employed.  The veteran related subjective complaints of his 
spirits either being high or low, with no middle ground.  His 
appetite was okay but his sleep was decreased.  He denied 
voices but said that loud noises woke him up.  He reported 
symptoms of jumpiness, flashbacks, moodiness, being 
indecisive, decreased interest in activities, nightmares, a 
decreased range of emotion and hypervigilance.  Objective 
findings reported that the veteran was pleasant, cooperative, 
and in no acute distress.  He did not appear particularly 
anxious.  His affect was constricted.  There was no evidence 
of organic or psychotic problems.  He did not appear suicidal 
or homicidal.  The diagnosis was PTSD.

Following the Board's remand of October 1997, the veteran was 
afforded a VA PTSD examination in November 1997.  The 
examiner noted that there were no records available for 
review at the time of the examination and that he relied on a 
history as supplied by the veteran.  The veteran related that 
he was not receiving any treatment or medication from the VA 
for his PTSD but had been attending counseling at a private 
group (RBK Counseling) until they had lost their funding.  
(The latest evidence of record from RBK was dated in November 
1992).  The veteran said that he had not been gainfully 
employed since his car accident in the 1980's.  He would meet 
with other Vietnam veterans every day at a restaurant for 
coffee.  He said that he was still haunted by memories of 
combat in Vietnam.  During the interview the examiner 
observed the veteran to be alert, oriented, relevant, and 
coherent.  He noted that the veteran complained of intense 
flashbacks, intrusive memories, crying spells, panic attacks, 
serious suicidal thoughts, attacks of rage and feelings of 
guilt associated with his combat experiences in Vietnam.  At 
least one of the symptoms bothered him on a daily basis.  He 
had recurrent nightmares but had seen many of the Vietnam 
movies because he was curious as to how they would depict the 
events.  He occasionally discussed Vietnam when visiting with 
his fellow veterans, although not in intense detail.  He was 
concerned about physical problems, including sleep apnea.  He 
felt depressed and anxious much of the time.  He also felt 
guilty because of his inability to function and that he had 
trouble talking with people or fitting into society.  He had 
been divorced twice and was harassed by bill collectors.  The 
diagnosis was PTSD, and the Global Assessment of Functioning 
(GAF) score was 55.  The GAF score was based on the 
examiner's judgment that the veteran's PTSD symptoms and 
degree of social impairment was moderate.

Associated with the claims file in May 1998 were records from 
the Social Security Administration (SSA).  The records 
reflect that the SSA's determination was based, in part, on 
VA and private treatment records dated from 1980 to 1985 and 
already of record in the veteran's claims file.  A Disability 
Determination and Transmittal form, dated in March 1986, 
noted that the veteran's primary disability was unspecified 
mental disorder, following organic brain damage.  A secondary 
diagnosis of status post fracture of the right leg was 
listed.  The records indicated that the veteran was 
considered to be disabled as of July 1984.  An earlier 
Disability Determination and Transmittal form, dated in 
August 1985, noted that the claimed date of onset was August 
1983.  A psychiatric report, dated in October 1985, failed to 
diagnosis the veteran with PTSD.

The veteran was afforded a VA examination in June 1998.  The 
examination consisted of three parts involving a social and 
industrial survey, neuropsychological evaluation and a 
psychiatric evaluation.  The various reports noted that the 
veteran's available medical records and claims file had been 
reviewed.  The social and industrial survey noted the 
veteran's work history of employment from 1967 to 1974 when 
he was laid off.  He then attended a community college from 
1975 to 1977 but dropped out.  He then worked at various 
short-term, low pay jobs until he was awarded social security 
benefits.  The social worker said that reports indicated that 
the veteran receiving ongoing outpatient VA treatment for his 
PTSD.  He reported a history of combat-related 
nightmares/flashbacks, stress, alcohol abuse, and general 
social impairment.  He reported two failed marriages with 
minimal social support/relationships.  He reported social 
contacts as limited to coffee twice a day with several other 
Vietnam veterans at a local restaurant.  The rest of his time 
was spent at home with his dog.  The social worker noted that 
the veteran reported a bleak picture of his social and 
industrial functioning.  However, medical records indicated 
otherwise.  Reports indicated that the veteran maintained 
full employment for 7 years after service and did not begin 
to experience employment problems until his combat-related 
PTSD became common knowledge.  Reports also indicated that 
the veteran's social functioning was not severely limited.  
He was a member of several service organizations, interacted 
appropriately, and regularly with family members and friends. 
His current GAF was 60 and had been scored consistently high 
in the past.  The social worker stated that the veteran's 
social and industrial functioning were only mildly/moderately 
impaired by his service-connected disability.

The psychologist reported the veteran's military history, as 
related by the appellant.  The veteran said that he continued 
to experience both combat-related nightmares and flashbacks.  
He also said that he began experiencing memory problems from 
the time of his military service.  The veteran said that he 
had five siblings but had little or no contact with them.  
The veteran said that he was last able to work in 1980.  The 
examiner noted that the veteran suffered a closed head injury 
with a subdural hematoma, and a loss of consciousness in 
1980.  He reported having been diagnosed with a seizure 
disorder.  The examiner stated it was not clear to him when 
the seizures began although the veteran maintained that they 
began in service.  The veteran was married twice, both ending 
in divorce.  The veteran said that he got very lonely and 
felt too depressed and had too many financial burdens to be 
able to get out and interact with other people.  He reported 
his sleep as very poor.  He always felt depressed.  He 
thought of suicide but would not carry it out.  He said that 
he was currently undergoing treatment from the VA.  The 
majority of his friends were other Vietnam veterans and he 
continued to have contact with his parents.  He reported a 
great deal of stress related to his finances.  He had also 
been treated for sleep apnea.  The examiner reported that the 
veteran was dressed very casually but his appearance was 
clean.  He was alert and oriented.  His gross motor and gait 
were slowed but there was no evidence of significant gait 
change.  His speech was generally logical and goal-directed, 
however, he did evidence difficulty in reporting sequential 
information.  There is no evidence of psychotic process.  His 
affect was restricted and his presentation included some 
irritability.  He denied any current lethal intent.  His test 
results were considered to be valid and representative of his 
current level of functioning.

The examiner administered a battery of tests, and said that 
the test results suggested a diffuse pattern of impairment 
secondary to past closed head injuries.  He clearly exhibited 
changes in the right hemisphere to the right parietal lobe 
affecting visuospatial processing.  He also exhibited 
severely impaired attention and concentration which 
compromised his test results.  This was a result of both 
interfering anxiety and depression but also changes in 
frontal lobe functioning.  The veteran's memory functioning 
suggested mild changes in new learning, and a moderate to 
severe impairment in recall of information and consolidation 
and storage of information.  It was quite probable that the 
veteran's inability to store information was more related to 
his difficulty in sustaining and focusing attention.  The 
examiner stated that, because of the veteran's difficulty in 
new learning, as well as changes in executive functioning, he 
would have difficulty in managing multiple stressors or 
problems in his daily life.  The changes in his frontal lobe 
functioning further exacerbated problems with regulating 
emotion and affect.  This, coupled with his history of PTSD 
and ongoing depression, could make it difficult for him to 
adequately use coping mechanisms to decrease distress.  His 
current financial stress, lack of primary support and group 
and history of significant loss in interpersonal 
relationships were additional variables that the veteran was 
dealing with.  He reported disappointment in himself, 
feelings of shame related to his inability to adequately take 
care of himself and believed he was unacceptable to others.  
He continued to have seizures which was another factor which 
was also affecting memory function.  The examiner's diagnoses 
were dementia, secondary to multiple closed heard injuries 
with depression; combat-related PTSD; and history of alcohol 
abuse.  The GAF score assigned was 55-60.

The veteran was also evaluated by the same psychiatrist from 
the December 1997 VA examination.  The examiner noted that 
the veteran said that he received frequent individual therapy 
and medication monitoring.  His recent medical records 
revealed that his PTSD and the damage to the left temporal 
area of his brain remained obstacles to his level of 
functioning.  He had been arrested several times as creditors 
pressured him to make payments on old bills.  He was 
constantly worried about surviving day to day.  He had a 
support system consisting of his parents, a brother and a 
sister in his town, and a group of other veterans that met 
daily at a coffee shop.  He maintained his own household and 
budget and occupied himself with an old computer, a van that 
got him around to rummage sales and weekly activities at the 
Veterans of Foreign Wars (VFW) and the Disabled American 
Veterans (DAV).  The veteran continued to complain of a full 
range of symptoms associated with PTSD and of many physical 
problems.  The examiner reported that the veteran's mental 
status was essentially unchanged from the December 1997 
report.  He continued to report frequent nightmares, panic 
attacks, intrusive thoughts, survival guilt, avoidance of 
stimuli that had provoked flashbacks in the past, depressive 
withdrawal from many social activities and feelings of 
helplessness and angry frustration.  He had many somatic 
concerns including sleep apnea which required the use of a 
continuous positive airway pressure machine each night.  He 
was not suicidal or homicidal and showed no signs of 
psychosis.  He was not agitated during the interview.  His 
affect was broad and well modulated.  The diagnosis was PTSD, 
and a GAF score of 55 was assigned.  The GAF score referred 
to a moderate level of psychological, social and occupational 
impairment associated with PTSD apart from any impairment 
caused by other disorders or conditions.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS.  
61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 
(1998)).  The new criteria for evaluating service connected 
psychiatric disability were codified at newly designated 
38 C.F.R. § 4.130 (1998).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996.  Nonetheless, in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so. In 
light of Karnas, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine 
if one is more favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 30 
percent rating was warranted when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was for 
consideration where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptablity that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93; 59 Fed.Reg. 4753 (1994).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c). 

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). .  

Here, the record shows that the veteran has exhibited 
symptoms of his PTSD since he was granted service connection 
in July 1986.  He continues to exhibit symptoms such as 
nightmares/flashbacks, panic attacks, intrusive thoughts, 
survival guilt, avoidance of stimuli that provoke flashbacks, 
and depressive withdrawal from many social activities and 
feelings of helplessness and angry frustration.  He has 
reported a history of suicidal thoughts but was not found to 
be suicidal or homicidal on his last several VA examinations.  
He has not demonstrated memory problems of any significance 
that are related to his PTSD.  He is receiving disability 
payments from the SSA based on nonservice-connected 
disabilities.  There is, however, no objective evidence of 
record to demonstrate that the veteran's PTSD has caused him 
to lose employment or has kept him from obtaining employment.  
While the veteran has said that he did not have much of a 
social life, examiners in 1998 noted that he maintained 
relationships with his family, a group of veterans for coffee 
on a regular basis as well as an active participative 
membership with the VFW and DAV.  He has continually been 
assigned GAF scores between 55 and 60, with the social worker 
and psychiatrist from the June 1998 VA examinations 
describing the veteran's disability as mild/moderate and as 
moderate, respectively.

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran's current level of 
disability is adequately compensated at the 30 percent level 
under both the prior and amended regulations.  The veteran's 
symptomatology certainly does not reflect a disability that 
is more than moderate based on the evidence of record.  Nor 
does the veteran exhibit the aforementioned manifestations 
necessary to satisfy the criteria for an increased 
evaluation.

Finally, the Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

An increased rating for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


